             Case 3:20-cv-01105-ADC Document 5 Filed 05/20/20 Page 1 of 3



                        THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO



  MARTIN IBN-RUBAIN BENCOMO

        Plaintiff,

        v.                                               Civil No. 20-1105 (ADC)

  FIRST HOSPITAL PANAMERICANO

        Defendant.



                                            ORDER

      On February 24, 2020, plaintiff Martin Ibn-Rubain Bencomo, appearing pro se, filed a

motion to proceed in forma pauperis and a complaint. ECF Nos. 1, 2. Plaintiff’s confusing and

convoluted arguments seemingly point to discontent with defendants’ handling of his

psychiatric treatment. The complaint and its accompanying memorandum, however, are simply

illegible, unintelligible and fail to comply with the basic pleading tenets. Rivera-Crespo v.

González-Cruz, No. 13-1004, 2015 U.S. Dist. LEXIS 29773, *5 (D.P.R. Mar. 9, 2015) (“[p]laintiff’s

allegations are presented in a confusing, illegible and unintelligible manner. The court not only

is under no obligation to interpret such a petition but is not in a position, from its face, to

evaluate whether Plaintiff has suffered any deprivations of his constitutional rights.”)

      Since plaintiff proceeds in forma pauperis, the Court may sua sponte dismiss the case at any

time for failure to state a claim on which relief can be granted. Mandry-Mercado v. Fingerhut-

Mandry, No. 16-2229, 2017 U.S. Dist. LEXIS 217885, *2 (D.P.R. Jan 26, 2017) (citing 28 U.S.C. §
             Case 3:20-cv-01105-ADC Document 5 Filed 05/20/20 Page 2 of 3

Civil No. 20-1105 (ADC)                                                                                     Page 2


1915(e)(2))1. Likewise, courts may dismiss a “complaint sua sponte under Rule 8(a) which

provides that a complaint ‘must contain: (1) a short and plain statement of the grounds for the

court’s jurisdiction . . . ; (2) a short and plain statement of the claim showing that the pleader is

entitled to relief; and (3) a demand for the relief sought . . . ,’ see Fed. R. Civ. P. 8(a); and under

Rule 12(b)(6), which permits a court to dismiss an action sua sponte ‘[i]f it is crystal clear that the

plaintiff cannot prevail and that amending the complaint would be futile . . . .’ Id. at 2-3 (citing

González-González v. United States, 257 F.3d 31, 37 (1st Cir. 2001)).

        It is well settled that a complaint “must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’ A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)); see also Rivera-Crespo, 2015 U.S. Dist.

LEXIS 29773 at *5 (dismissing complaint where no factual statements could be found to sustain

the same, in clear violation of Fed. R. Civ. P. 8(a)).

        Considering plaintiff appears pro se and in the interest of justice, upon a careful review of

plaintiff’s complaint the Court finds that he does not set forth any specific allegations of facts

establishing standing to file the instant suit or a clear or specific request for relief. Namely, this

Court “cannot discern the factual basis, legal theories, or grounds for jurisdiction upon which


1Section 1915(e)(2) provides: … (2) Notwithstanding any filing fee, or any portion thereof, that may have been paid,
the court shall dismiss the case at any time if the court determines that— (A) the allegation of poverty is untrue; or
(B) the action or appeal— (i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted…
           Case 3:20-cv-01105-ADC Document 5 Filed 05/20/20 Page 3 of 3

Civil No. 20-1105 (ADC)                                                                       Page 3


Plaintiff relies”, Mandry-Mercado, 2017 U.S. Dist. LEXIS 217885 at *3. Moreover, the complaint

“provides no notice of the potential claims asserted against Defendants because it fails to state

a specific cause of action, the specific relief sought, or if and why this Court has jurisdiction.” Id.

Consequently, sua sponte dismissal is proper.

       Accordingly, the complaint is DISMISSED WITHOUT PREJUDICE. The Clerk of Court

is to enter judgment accordingly.

       SO ORDERED.

       At San Juan, Puerto Rico, on this 20th day of May, 2020.

                                                     S/AIDA M. DELGADO-COLÓN
                                                     United States District Judge
